Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Upon review and consideration of the claim limitations dated 09/21/2021 and after updating the examiner’s search, the examiner finds the applicant’s arguments persuasive. In the most recent Non-Final dated 06/21/2021, the examiner indicated in the office action that claims 31-39 are allowed and pending claims 14-28 are rejected.  In response, the applicant cancelled claims 14-28 altogether as illustrated in the most recent claims dated 09/21/2021.  As a result, claims 31-39 are allowed and the Notice of Allowability will be issued.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        


/ZAKIYA W BATES/Primary Examiner, Art Unit 3674